The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 22, 2014

                                     No. 04-13-00207-CR

                                        Roel CANTU,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 11-11-0261-CRA
                           Honorable Stella Saxon, Judge Presiding


                                       ORDER


       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to February 20, 2014.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court